DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
In response to the amendment filed 12/8/2020, claims 1-5 and 7-14 have been amended. Claims 1-14 are pending and under examination.
Response to Arguments
Applicant's arguments filed 12/8/2020 have been fully considered but they are not persuasive. 
Examiner kindly remind that Applicant failed to explicitly respond to the claim rejections under 35 USC 112(b).1 Examiner, however, acknowledged substantial amendment to claims 9, 10, 12 and 13 and considered as substituted argument. However, Examiner respectfully requested to respond explicitly in the next response.
Applicant asserted that “claims 1-14 as amended herein are directed to patentable subject matter”2 without providing any specific argument. Examiner respectfully disagreed and provide updated analysis below. Please see more detail in the infra 101 rejection. 
Applicant’s arguments regarding the rejections under 35 USC 102 and/or 35 USC 103 with respect to claim(s) 1-5 and 7-14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although the Mummy reference is relied upon, the rejection is based on a different teaching and, therefore, constitutes new ground. MPEP 1207.03(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface”, “first unit” and “second unit” in claim 9, “third unit” in claim 11, “fourth unit” in claim 12, “fifth unit” in claim 13, and “sixth unit” in claim 14..
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
Claim limitation “interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites only two instances of generic nonce term interface without providing any structure, material, or act to the function.3  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 and 9 recite(s) obtaining first quantitative inputs reflecting answers to a first characteristic among a set of characteristics, wherein said answers to the first set of questions reflect information of said user, wherein each of said plurality of exercises being associated with a set of characteristics, and wherein each characteristic of said set of characteristics being associated with a set of categories for classifying said plurality of exercises; and comparing the first quantitative inputs to first expert rules designed to assist the non-expert in selecting exercises from the plurality of exercises for the users; wherein, when the first quantitative inputs satisfy the first expert rules, selecting a first subset of categories from the set of categories based on the comparison of the first quantitative inputs to the first expert rules; and wherein, when the first quantitative inputs fail to 
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “non-transitory information medium," [claim 1] “data processing device,” [claim 1] “device,” [claim 9] “processor,” [claim 9] “interface,” [claim 9] or “unit” [claim 9] nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See also the board decision on 7/2/2020. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to “determination of a training plan, and particularly to 5 the selection of exercises intended to be done by users,”4 which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements - “non-transitory information medium," [claim 1] “data processing device,” [claim 1] “device,” [claim 9] “processor,” [claim 9] “interface,” [claim 9] or “unit” [claim 9]. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “non-transitory information medium," [claim 1] “data processing device,” [claim 1] “device,” [claim 9] “processor,” [claim 9] “interface,” [claim 9] or “unit” [claim 9] is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: “non-transitory information medium” is performing generic computer functions routinely used in computer applications and well-known. See MPEP 2144.03 Section C. The “computer-readable memory” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized invention. Id. Furthermore, the displaying data is merely extra-solution activity and does not meaningfully limit the claim. The processed data is delivered in some manner and doing so with 
Claim(s) 2-8 and 10-14 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The dependent claims further recite the limitations directed to the same abstract idea and does not recite additional elements amount to significantly more. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. See also the board decision on 7/2/2020.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102 or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Mummy et al (U.S. Patent 7335167), hereinafter Mummy, or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mummy in view of Gordon et al (U.S. Patent Application Publication 2004/0220017), hereinafter Gordon.
Regarding claims 1 and 9, Mummy discloses a non-transitory information medium storing a program which is loaded and executable by at least one data processing device to implement a method to assist a non-expert in selecting exercises from a plurality of exercises for a user (FIGs 4 and 11), the method comprising: 
5, 
wherein said answers to the first set of questions reflect information of said user (Step 1 in FIG 1, col. 4, ll. 32-34 and 42-45, col. 5, ll. 15-18 and col. 11, ll. 29-42 teach that quantifiable responses are collected from a patient), 
wherein each of said plurality of exercises being associated with a set of characteristics (col. 5, ll. 15-18 and col. 11, ll. 29-42 teach that quantifiable responses), and 
wherein each characteristic of said set of characteristics being associated with a set of categories for classifying said plurality of exercises (col. 4, II. 45-53 as well as cols. 17-30 teaches the categories); and
comparing the first quantitative inputs to first expert rules designed to assist the non-expert in selecting exercises from the plurality of exercises for the users (the limitation “first expert rules” is interpreted as “criteria” in light of the specification.6; col. 6, ll. 15-24: “After the patient's evaluation data and/or measurements are entered, the software can recommend exercises and routines 320 in the graphical user interface.  The software may have a database of exercises that can be recommended for patients based on a wide range of measurements and evaluation data.  A sequence 322 of exercises 330 may be recommend for an area of the body 324 and a given measurement type 326.  The software may 
wherein, when the first quantitative inputs satisfy the first expert rules, selecting a first subset of categories from the set of categories based on the comparison of the first quantitative inputs to the first expert rules (Step 5 in FIG 1 and col. 5, II. 25-26 provides an overview upon how to select exercises using collected inputs; col. 4, II. 42-45 teaches the quantitative input is used for selection; FIG 4 teaches specific category related values, i.e. the transverse plane 410 in FIG 4A, the frontal plane 413 in FIG 4B and the sagittal plane 427 in FIG 4B; col. 11, line 29 - col. 12 line 12 teaches comparing measurement inputs with range thresholds; col. 12, II. 13-17 teaches another variable, i.e. specific flexibility; col. 13, II. 55-57 teaches how to select the subset of categories based on the planes and flexibilities; col. 6, II. 32-33; col. 12, II. 51-57; col. 6, ll. 20-22 teaches that the satisfaction of the rules: “A sequence 322 of exercises 330 may be recommend for an area of the body 324 and a given measurement type 326.”); and 
determining a first set of exercises from the plurality of exercises based on said selected first subset of categories (Step 6 in FIG 1; col. 5, II. 26-32 teaches the selection of exercises; see col. 12, lines 58-60 and col. 14, II. 1-15 and 37-41 teaching another selection of exercises; see also col. 12, II. 58-60; 425 in FIG 4; col. 13, II. 20-26;); and
wherein, when the first quantitative inputs fail to satisfy the first expert rules, informing the non-expert to instruct the user not to do any of the plurality of exercises (col. 6, ll. 22-24 teaches that if the rules are not satisfied for specific exercises, the specific exercises are not recommended by suggesting alternative exercises: “The software may offer alternative exercises 340 and choices 350 in the event the patient does not or could not perform the recommend exercise 330.”);.

Gordon discloses method and system for generating an exercise program (Abstract) comprising evaluations and measures comprises answers to a first set of questions (210 in FIG 2 and “questionnaire” in ¶0016; see also 510 in FIG 5;). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention in Mummy by adding questionnaire based evaluation and measurement features as taught in Gordon in order to provide customized exercise more efficiently with detailed input (¶0007 of Gordon).

Regarding claims 2 and 10, Mummy further discloses wherein, when the first quantitative inputs satisfy the first expert rules, obtaining second quantitative inputs reflecting answers to a second set of questions related to a second characteristic among said set of characteristics, wherein said answers to the second set of questions reflect information of said user; comparing the second quantitative inputs to second expert rules designed to further assist the non-expert in selecting exercises from the plurality of exercises for the user, wherein, when the second quantitative inputs satisfy the second expert rules, selecting a second subset of categories from the first subset of categories based on the comparison of the second quantitative inputs to the second expert rules; and determining a second set of exercises from the plurality of exercises or from the first set of exercises based on said second subset of categories, and wherein, when the second quantitative inputs fail to satisfy the second expert rules, informing the non-expert to instruct the user not to do any of the plurality of exercises (90 and 94 in FIG 4 illustrate conditional repetition loop, suggesting that second assessment is performed; see also col. 11, 

Regarding claim 3, Mummy discloses determining a first subset of exercises from at least one the first set of exercises and the second set of exercises (col. 14, ll. 1-15 and 37-41).

Regarding claims 4 and 12, Mummy discloses when the first quantitative inputs satisfy the first expert rules, obtaining second quantitative inputs reflecting answers to a second set of questions related to specific information of the user; comparing the second quantitative inputs to second expert rules designed to further assist the non-exert in selecting exercises from the plurality of exercises for the user; and screening out exercises from the determined first set of exercises based on the comparison of the second quantitative inputs to the second expert rules (col. 6, ll. 22-31).

Regarding claims 5 and 13, Mummy discloses when the second quantitative inputs satisfy the second expert rules, obtaining third quantitative inputs reflecting answers to a third set of questions related reflecting specific information of the user; comparing the third quantitative inputs to third expert rules designed to further assist the non-exert in selecting exercises from the plurality of exercises for the user; and screening out exercises from the determined second set of exercises based on the comparison of the third quantitative inputs to third expert rules (col. 6, ll. 22-31 teaches the screening; col. 14, l. 1 - col. 15, l. 12 teaches that subsequent adjustments of the exercise program are made routinely).



Regarding claims 7 and 11, Mummy discloses wherein, when the second quantitative inputs satisfy the second expert rules, determining a first subset of exercises from at least one of the first set of exercises and the second set of exercises (col. 14, ll. 1-15).

Regarding claims 8 and 14, Mummy discloses wherein, when the first quantitative inputs satisfy the first expert rules, generating, for motor function rehabilitation for said user, training plan data including said determined exercises (Step 6 in FIG 1; col. 2, ll. 3-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Rejection mailed 9/23/2020, pp. 6-7.
        2 Applicant Response filed 12/8/2020, p. 8. 
        3 Spec. 9 “These scores are inputted by the doctor or the therapist via a user interface into the device 1.”; Spec. 10 “This score is inputted into the device 1 via the user interface by the doctor or the therapist.”
        4 Spec. 1.
        5 Arguably, it is unclear whether the obtaining first quantitative inputs reflecting answers means the patient directly inputs the answers, or doctors or medical practitioners indirectly input the answers by collecting inputs from patients and entering to the system. The specification appears to support the latter interpretation: collecting inputs from patients and entering to the system. See Spec. 8 “The answers to the first set of questions reflect information of the user. The doctor or the therapist examines, tests or inquires the user according to the first set of questions, and inputs the answers corresponding to the evaluation results into device 1.”
        6 Spec. 9 “The first criteria are used for indicating whether or not the user is capable of doing the exercises in each of the categories. The criteria could be inputted by the doctor or the therapist according to his experience; they may also be pre-stored as expert rules in the memory of the device 1 or a separate database.”